                                                                             CLERK'
                                                                                  S OFFIGEtJ.S. DIST.COUR-I
                                                                                    AT ROANOKE ,VA
                                                                                         FILED

                      IN TH E UN ITED STAT ES D ISTR ICT CO U RT                    JA8 39 2222
                     FO R TH E W E STER N D ISTR ICT O F V IR G IN IA          BKJULIAC.DUDN       ERK
                                 R O A N O K E D IW SIO N                                 ' (
                                                                                    D   W C'R
W AK EEL A BDU L-SABU R ,                      )   CASE NO.7:19CV00840
                                               )
              Petitioner,                      )
                                               )   M EM ORANDUM OPIM ON
                                               )
UNITED STATES OF AM ERICA,                     )   By:Hon.Glen E.Conrad
                                               )   SeniorUnited StatesDistrictJudge
              Respondent.                      )
       PetitionerW akeelAbdul-sabur,an inm ateproceedingpro K ,filed thispetition fora writ
                                                                 .




ofhabeascorpustmder28 U.S.C.j2241. A bdul-sabur challenges his confinem entunderthe
sentence im posed by this court on M ay 31, 2000, Case N o. 6:99CR 30073, for sending

threatening com m tm ications. U pon review of the record,the court concludes that the petition

mustbesllmm arily dism issed.



       On M arch 8,2000,Abdul-saburpleaded guilty in theUnited StatesDistrictCourtforthe

W estern District of Virginia, pttrsuant to a written plea agreem ent, to Count One of an

indictment,chazging him with two cotmtsofm ailing athreatening communication,in violation

of18U.S.C.j876.ThePresentenceInvestigationReport(1TSR'')stated,çtsince gAbdul-saburj
wasatleasteighteen yearsold atthetime ghelcomm'ittedtheinstantoffenseofconviction,the
instantoffense ofconviction isa felony thatisacrime ofviolence,and thedefendanthasatleast

tw o prior felony convictions of a crim e of violence,the defendant is a career offender''tm der

U.S.S.G.j 4BI.I. The PSR found thatAbdul-sabur's career offender offense levelunder
j4Bl.1(F)was 17,reduced by tllree pointsforacceptance ofresponsibility,fora totaloffense
level of 14. W ith his criminal history category of V1, the PSR fotmd that Abdul-sabur's
sentencing guideline rangewas37 to46m onthsin prison.The courtsentenced Abdul-saburto a

term ofimprisonm entof46m onths,to be served consecutivetoany othersentence.

       TheUnited StatesCourtofAppealsfortheFourthCircuitaffirmedthejudgment.United
Statesv.Sabur,238F.3d 417 (4th Cir.2000)(unpublished),cert.denied,532 U.S.936 (2001).
Abdul-saburhasalso unsuccessfully soughtpost-conviction reliefon num erousoccasions. See,

e.a., A bdul- saburv.United States,No.7:
          -                            05CV00189 (W .D.Va.April7,2005)(summarily
dismissed asuntimely filed and withoutmerit). In the instant j2241 petition,Abdul-sabtlr
arguesthathisfederalsentenceshould bevacated underUnited Statesv.W heeler,886 F.3d 415

(4thCir.2018),cert.denied,139S.Ct.1316(2019).


       A prisonermustgenerally use a motion pursuantto 28 U.S.C.j 2255 to collaterally
attack the legality ofhisdetention undera federaljudgment. 28 U.S.C.j 2255(a,
                                                                            );Davisv.
United States,417 U.S.333,343 (1974). A districtcourtcnnnotentertain a j2241 petition
challenging the lawfulness of a federalinmate's detention tmless a j 2255 motion would be
ldinadequateorineffectiveto testthelegality of(thatinmate's)detention.'' 28 U.S.C.j2255/)
(sçthesavingsclause');Mieeler,886F.3dat423.
       C1(T)he rem edy afforded by 5 2255 is notrendered inadequate or ineffective merely
because an individual has been unable to obtain relief under that provision, or because an

individualisprocedurally barred from fling aj2255motion.''In reVial,115F.3d 1192,1194
n.5 (4th Cir.1997)(citationsomitted). Rather,theFourth Circuithasconcluded thatj 2255 is
inadequate and ineffed ive to testthe legality of a federalcrim inalsentence when these specifc

factorsare present:

       (1)atthe time ofsentencing,settled law ofthis circuitorthe Supreme Court
       established the legality ofthe sentence'
                                              ,(2)subsequentto the prisoner's direct
       appeal and fit'
                     st j 2255 motion,the.aforementioned sdtled substantive law'
       changed and was deemed to apply retroactively on collatez'alreview;(3)the                 .
       pdsoneri,ilmableto meetthegatekeepzg provisionsof5 2255(1$(2)forsecond
       orsuccessive motions;and (4)dueto thisretroactivechange,thesentencenow
       presentsan enorsufficiently graveto bedeemed a fundnmentaldefect.

W heeler. 886 F.3d at 429. Because Abdul-sabur's 92241 petition does not rely on a
retroactively applicablechangein substantive1aw afterhisdirectappealand firstj2255motion,
he catmot satisfy the requkem ents of W heelerto bring llispetition tmderthe savings clause in

j2255.Accordzgly,thecom'tdoesnothavejurisdictiontoaddresshisclnimsunderj2241
                                                                           $and          .




willsummnrily dismisshispetitionwithoutprejudize.Anappropriateotderwillissueherewith.
       '
       Ihe Clerk is dkected to send.copies of this m emorandum opinion and accompanying

ordertopetitioner.

       ENTER :Thi           day ofJanuary,2020.


                                                  SeniorU nited StatesD istrictJudge



                                                                    I   .'         .




                              %




                                              3                              .
